Case 2:20-cv-01156-ODW-RAO Document 36 Filed 02/18/21 Page 1 of 4 Page ID #:425




 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   UNITED STATES OF AMERICA,                       Case No. 2:20-CV-01156-ODW (RAOx)
12                        Plaintiff,                 ORDER DENYING CLAIMANT’S
13                                                   MOTION TO STAY CASE [23]
            v.
14
     $208,420.00 IN U.S. CURRENCY,
15
                          Defendant.
16
17                                     I.   INTRODUCTION
18          On February 5, 2020, Plaintiff United States of America (“the Government”)
19   initiated this in rem forfeiture action against Defendant $208,420.00 in U.S. Currency
20   (“Defendant Currency”).        (See Compl., ECF No. 1.)           Claimant Stephanie Smith
21   contends that the Defendant Currency constitutes lawful rent proceeds and moves for
22   a mandatory stay pursuant to 18 U.S.C. § 981(g)(2).               (See generally Mot. Stay
23   (“Motion” or “Mot.”), ECF No. 23.) For the following reasons, Smith’s Motion is
24   DENIED.1
25
26
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:20-cv-01156-ODW-RAO Document 36 Filed 02/18/21 Page 2 of 4 Page ID #:426




 1                                  II.    BACKGROUND
 2          In 2017, law enforcement officers received information that three commercial
 3   properties Smith owned in San Bernardino, California, were being used for illegal
 4   indoor marijuana growing operations. (Compl. ¶¶ 8, 11.) Subsequently, officers
 5   executed a search warrant on the properties and discovered approximately 35,221
 6   mature marijuana plants. (Id. ¶ 13.) On February 20, 2019, officers searched Smith’s
 7   residence and found the Defendant Currency in the backyard inside an ammunitions
 8   can.   (Id. ¶ 20.)   The Government alleges the Defendant Currency “constitutes
 9   traceable proceeds of illegal narcotic transactions and/or was involved in illegal
10   money laundering transactions.” (Id. ¶ 21.)
11          The Government initiated this action against the Defendant Currency, asserting
12   that it is subject to forfeiture based on its connection to unlawful activity. (See
13   generally Compl.) Smith moved for a mandatory stay, claiming there is a related
14   criminal investigation against her, and this civil forfeiture action burdens her Fifth
15   Amendment right against self-incrimination. (See generally Mot.) Smith also claims
16   the Defendant Currency “constitutes lawful rent proceeds.” (See Am. Verified Claim,
17   ECF No. 26.) The Motion is fully briefed. (See Opp’n, ECF No. 25; Reply, ECF
18   No. 27; Surreply, ECF No. 33.) On August 12, 2020, the Court granted Smith’s
19   ex parte application to stay discovery pending resolution of this Motion. (See Order,
20   ECF No. 24.)
21                              III.      LEGAL STANDARD
22          Under the Civil Asset Forfeiture Reform Act of 2000, courts must grant a
23   claimant’s request to stay a civil forfeiture action where the claimant shows that she:
24   (1) “is the subject of a related criminal investigation or case”; (2) “has standing to
25   assert a claim in the civil forfeiture proceeding”; and (3) failure to stay the case will
26   burden her right against self-incrimination in the related criminal investigation or case.
27   See 18 U.S.C. § 981(g)(2).
28




                                                 2
Case 2:20-cv-01156-ODW-RAO Document 36 Filed 02/18/21 Page 3 of 4 Page ID #:427




 1                                   IV.    DISCUSSION
 2         Smith contends that the Court must stay this forfeiture action because, among
 3   other things, she is the subject of a criminal investigation that is closely related to this
 4   case. (See Mot. 5–6.) The Government counters, asserting that Smith has failed to
 5   demonstrate that she is the subject of any criminal investigation. (See Opp’n 6–7.)
 6   The Government is correct.
 7         Pursuant to 18 U.S.C. § 981(g)(4): “the terms ‘related criminal case’ and
 8   ‘related criminal investigation’ mean an actual prosecution or investigation in
 9   progress at the time at which the request for the stay . . . is made.” (emphasis added).
10   Smith submits several documents to support her claim that she is currently the subject
11   of a related criminal investigation, including: (1) notices of violation from the City of
12   San Bernardino served in November 2017; (2) copies of discovery requests and
13   responses concerning an action in state court that were served in 2018; (3) a search
14   warrant from the San Bernardino Police dated February 19, 2019; and (4) the docket
15   from a criminal case closed in June 2019. (See Decl. of Ben Eilenberg, Exs. A–G,
16   ECF Nos. 23-2–23-8.) However, none of these documents demonstrate an actual
17   investigation or case in progress when Smith moved to stay this civil forfeiture action.
18   Cf. United States v. Proceeds from Sale of a Condo. Located at Ritz-Carlton in Los
19   Angeles, California, No. SACV15CV01110JVSDFMX, 2018 WL 6318833, at *3
20   (C.D. Cal. Oct. 23, 2018) (finding a mandatory stay warranted where the claimants
21   demonstrated they were indicted in a closely related criminal case just two months
22   before moving to stay the civil forfeiture proceeding).
23         The Government correctly notes that, “at best, [Smith] has shown that the San
24   Bernardino Police Department conducted a criminal investigation of [her] between
25   November 2017 and June 2019.” (Opp’n 7.) Relevantly, the Government represents
26   that “there is no actual federal criminal drug investigation in progress regarding
27   [Smith].” (Id.) Thus, there is no evidence that any agency—state or federal—was
28   conducting a related criminal investigation or case involving Smith after June 2019.




                                                  3
Case 2:20-cv-01156-ODW-RAO Document 36 Filed 02/18/21 Page 4 of 4 Page ID #:428




 1   Smith’s failure to demonstrate the existence of a related ongoing criminal
 2   investigation or case in progress when she filed the Motion defeats her claim that she
 3   is entitled to a mandatory stay.2        (See Mot. 5–6.)      Accordingly, the Motion is
 4   DENIED.
 5                                    V.    CONCLUSION
 6          For the foregoing reasons, the Court DENIES Smith’s Motion. (ECF No. 23.)
 7   Additionally, the stay of discovery in this action is hereby LIFTED.
 8
 9          IT IS SO ORDERED.
10
11          February 18, 2021
12
13                                  ____________________________________
14                                           OTIS D. WRIGHT, II
                                     UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
     2
28     Based on the Court’s determination that a stay is not warranted, it need not consider Smith’s
     remaining arguments concerning standing and the Fifth Amendment.



                                                    4
